[Cite as Gordon v. Mt. Carmel Farms, L.L.C., 2021-Ohio-1233.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




 JASON GORDON, et al.,                                :

                                                      :         CASE NO . CA2020-09-054
        Appellees,
                                                      :               OPINION
     - vs -                                                            4/12/2021
                                                      :

 MT. CARMEL FARMS, LLC,                               :

                                                      :
        Defendant,
                                                      :
        -and-
                                                      :

 UNION TOWNSHIP, OHIO, et al.,                        :

                                                      :
        Appellants.




       CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2020 CVH 000194


John Woliver, 204 North Street, Batavia, Ohio 45103, for appellees

Santen & Hughes, Brian P. O'Connor, 600 Vine Street, Suite 2700, Cincinnati, Ohio 45202-
2409, for defendant

Schroeder, Maundrell Barbiere & Powers, Lawrence E. Barbiere, Katherine L. Barbiere,
5300 Socialville Foster Road, Suite 200, Mason, Ohio 45040, for appellants
                                                                         Clermont CA2020-09-054

       S. POWELL, J.

       {¶ 1} Appellants, Union Township, Ohio and Cory Wright, the Director of the Union

Township Planning and Zoning Department, appeal the decision of the Clermont County

Court of Common Pleas denying their Civ.R. 12(B)(6) motion to dismiss the claims brought

against them by appellees, Jason and Nicole Gordon, pursuant to 42 U.S.C. 1983. For the

reasons outlined below, we reverse the trial court's decision.

                                 Facts and Procedural History

       {¶ 2} Jason and Nicole Gordon are husband and wife. The Gordons own real

property located at 4340 Mt. Carmel Road, Union Township, Clermont County, Ohio. The

Gordons' property is zoned R-1 for single family residential use under the Union Township

Zoning Resolution ("UTZR"). The Gordons, as well as their two young children, reside on

the property located at 4340 Mt. Carmel Road.

       {¶ 3} Defendant, Mt. Carmel Farms, LLC, owns real property located at 4370 Mt.

Carmel Road, Union Township, Clermont County, Ohio. Mt. Carmel Farms' property is

zoned ER for estate residential district under the UTZR. Mt. Carmel Farms' property

receives a reduced property tax liability based on its Current Agricultural Use Evaluation

("CAUV") status.1 Mt. Carmel Farms nevertheless permits several businesses to operate

on its property: two landscaping companies, an automotive repair business, a concrete

sawing company, a steel fabricator, and an exercise equipment business.

       {¶ 4} There is no dispute that Mt. Carmel Farms' property neighbors the Gordons'

property. There is also no dispute that the two properties share a common ingress and

egress easement that consists of a 30 foot wide gravel road/driveway that extends several

hundred feet in length. There is further no dispute that part of this easement crosses over



1. The CAUV program allows farmland devoted exclusively to commercial agriculture to be valued based on
its value in agriculture, rather than the full fair market value of the property.
                                                  -2-
                                                                   Clermont CA2020-09-054

a portion of the Gordons' property. The businesses operating on Mt. Carmel Farms'

property use this easement to enter and exit from Mt. Carmel Farms' property.

                                The Gordons' Complaint

      {¶ 5} On February 19, 2020, the Gordons filed a complaint naming Union Township,

Wright, and Mt. Carmel Farms as defendants. In their complaint, the Gordons requested

the trial court grant them declaratory and injunctive relief, as well as damages in excess of

$25,000, against all three named defendants. The Gordons raised four causes of action in

their complaint: three against Mt. Carmel Farms and one against Union Township and

Wright. The Gordons' four causes of action are as follows.

                                   First Cause of Action

      {¶ 6} In their first cause of action, the Gordons allege the following:

             The uses of Mt. Carmel Farms LLC, property described above
             are in direct violation of the Union Township Zoning Resolution
             and plaintiffs have been especially damaged by such zoning
             violations. As a result, pursuant to R.C. 519.24, plaintiffs are
             entitled to a declaratory judgment issued by this Court declaring
             that the use of the Mt. Carmel Farms LLC property is in violation
             of the Union Township Zoning Resolution, and plaintiffs are
             entitled to a permanent injunction enjoining defendant, Mt.
             Carmel Farms LLC, from continuing uses on the subject
             property in violation of the Zoning Resolution.

      {¶ 7} The Gordons also allege that they are entitled damages in excess of $25,000

from Mt. Carmel Farms as a result of those purported violations of the UTZR.

                                 Second Cause of Action

      {¶ 8} In their second cause of action, the Gordons allege the following:

             The uses of the Mt. Carmel Farms LLC, property constitutes a
             nuisance to plaintiffs. Plaintiffs are entitled to injunctive relief
             issued by this Court preventing all such nuisance activities on
             the property and judgment against Defendant Mt. Carmel Farms
             LLC, in an amount equal to plaintiffs' damages which are in
             excess of Twenty Five Thousand Dollars ($25,000.00).

                                   Third Cause of Action

                                             -3-
                                                                  Clermont CA2020-09-054


      {¶ 9} In their third cause of action, the Gordons allege the following:

             The greatly expanded use of the ingress and egress easement
             held by plaintiffs and Defendant Mt. Carmel Farms LLC,
             constitutes an unlawful and impermissible expansion of such
             easement. Defendant Mt. Carmel Farms LLC is not entitled to
             expand the easement for the commercial purposes described
             above.

      {¶ 10} The Gordons, therefore, requested the trial court grant them a permanent

injunction enjoining Mt. Carmel Farms from "unlawful use of the easement" and a

declaratory judgment "declaring the easement not (sic) longer necessary" for Mt. Carmel

Farm's property.

                                 Fourth Cause of Action

      {¶ 11} In their fourth cause of action, the only cause of action against Union

Township and Wright, the Gordons allege the following:

             Plaintiffs are citizens of the United States and property owners
             in Union Township. The failure of defendants, Cory Wright and
             Union Township, to enforce the Union Township Zoning
             Resolution has caused plaintiffs damages as described above
             and violated their rights guaranteed by the Fourteenth
             Amendment to the United States Constitution. Plaintiffs have a
             right to have Defendants Wright and Union Township, who are
             acting under color of state law, to carry out their mandated
             official duties to enforce the Zoning Resolution.

      {¶ 12} Continuing, the Gordons allege:

             Defendant Cory Wright's refusal to enforce the Union Township
             Zoning Resolution as described above violates plaintiffs' rights
             guaranteed by the Fourteenth Amendment to the United States
             Constitution and, pursuant to 42 § U.S.C.A. ¶ 1983, plaintiffs are
             entitled to declaratory and injunctive relief and damages against
             defendants, Cory Wright and Union Township, declaring
             Wrights actions in violation of plaintiffs' constitutional rights.

          Union Township's and Wright's Civ.R. 12(B)(6) Motion to Dismiss

      {¶ 13} On March 23, 2020, Union Township and Wright filed a Civ.R. 12(B)(6) motion

to dismiss the Gordons' complaint against them. In support of their motion, Union Township

                                            -4-
                                                                     Clermont CA2020-09-054

and Wright argued that the Gordons' complaint failed to state a claim upon which relief could

be granted under 42 U.S.C. 1983. The trial court, however, disagreed and denied Union

Township's and Wright's motion to dismiss. The trial court issued this decision on August

27, 2020. In so holding, the trial court noted that it was not convinced that the Gordons

would be unable to produce any set of facts upon which relief could be granted without

further discovery being had. "Of course," noted the trial court, "that could change following

discovery. If so, a motion for summary judgment would be the appropriate vehicle to bring

this to the court's attention."

       {¶ 14} Union Township and Wright now appeal the trial court's decision denying their

Civ.R. 12(B)(6) motion to dismiss, raising two assignments of error for review.

                                            Appeal

       {¶ 15} Assignment of Error No. 1:

       {¶ 16} WHETHER THE TRIAL COURT ERRED IN DENYING CORY WRIGHT

QUALIFIED IMMUNITY.

       {¶ 17} In the first assignment of error, Wright argues the trial court erred by denying

his Civ.R. 12(B)(6) motion to dismiss since he is entitled to the benefit of qualified immunity

against the Gordons' claims brought against him pursuant to 42 U.S.C. 1983. We agree.

       {¶ 18} Civ.R. 12(B)(6) authorizes the dismissal of a complaint if it fails to state a claim

upon which relief can be granted. Ebbing v. Stewart, 12th Dist. Butler No. CA2016-05-085,

2016-Ohio-7645, ¶ 11, citing Marchetti v. Blankenburg, 12th Dist. Butler No. CA2010-09-

232, 2011-Ohio-2212, ¶ 9. "'[W]hen a party files a motion to dismiss for failure to state a

claim, all the factual allegations of the complaint must be taken as true and all reasonable

inferences must be drawn in favor of the nonmoving party.'" Ditech Fin. LLC v. Ebbing,

12th Dist. Butler No. CA2018-09-182, 2019-Ohio-2077, ¶ 22, quoting Byrd v. Faber, 57 Ohio

St.3d 56, 60 (1991). "In order for a trial court to dismiss a complaint under Civ.R. 12(B)(6),

                                               -5-
                                                                   Clermont CA2020-09-054

it must appear beyond a reasonable doubt from the complaint that the plaintiff can prove no

set of facts entitling him [or her] to recovery." Buckner v. Bank of N.Y., 12th Dist. Clermont

No. CA2013-07-053, 2014-Ohio-568, ¶ 13, citing LeRoy v. Allen, Yurasek & Merklin, 114

Ohio St.3d 323, 2007-Ohio-3608, ¶ 14. "A judgment rejecting a public official's claim of

qualified immunity is a final appealable order." Larson v. Mullett, 5th Dist. Knox No. 94-CA-

14, 1994 Ohio App. LEXIS 6040, *5, fn. 1 (Dec. 19, 1994), citing Harlow v. Fitzgerald, 457

U.S. 800, 102 S.Ct. 2727 (1982); Summerville v. Forest Park, 128 Ohio St.3d 221, 2010-

Ohio-6280, ¶ 41.

       {¶ 19} "Section 1983, Title 42, U.S.Code, provides a remedy to persons whose

federal rights have been violated by government officials." Curry v. Blanchester, 12th Dist.

Clinton Nos. CA2009-08-010 and CA2009-08-012, 2010-Ohio-3368, ¶ 79; Ehemann Real

Estate, Ltd. v. Anderson Twp. Zoning Comm., 1st Dist. Hamilton Nos. C-190002 and C-

190038, 2020-Ohio-1091, ¶ 52 ("42 U.S.C. 1983 provides a method for vindicating

violations of federal rights"). That is to say, "Section 1983 creates a cause of action against

any person who, acting under color of state law, deprives another party of a constitutionally

guaranteed federal right." State ex rel. New Wen, Inc. v. Marchbanks, Slip Opinion. No.

2020-Ohio-4865, ¶ 11, citing Conley v. Shearer, 64 Ohio St.3d 284, 292 (1992); and Arsan

v. Keller, 784 Fed.Appx. 900, 916 (6th Cir.2019) ("Section 1983 creates a federal cause of

action against 'any person' who deprives someone of a federal constitutional right while

acting under color of state law").

       {¶ 20} "To establish a claim under Section 1983, the party asserting such a claim

must prove: (1) the violation of a right secured by the United States Constitution or federal

law; and (2) that the alleged violation was committed by a person acting under color of state

law." W. Chester Twp. Bd. of Trustees v. Speedway Superamerica, L.L.C., 12th Dist. Butler

No. CA2006-05-104, 2007-Ohio-2844, ¶ 62. "Both physical and emotional injuries caused

                                              -6-
                                                                     Clermont CA2020-09-054

by the constitutional deprivation are compensable under 42 U.S.C. 1983." Black v. Hicks,

8th Dist. Cuyahoga No. 108958, 2020-Ohio-3976, ¶ 75.

       {¶ 21} Public officials, like Wright, possess a qualified immunity defense when they

are sued under 42 U.S.C. 1983. Peoples Rights Org., Inc. v. Montgomery, 142 Ohio App.3d

443, 513 (12th Dist.2001), citing Johnson v. Fankell, 520 U.S. 911, 914, 117 S.Ct. 1800

(1997).   Under this defense, "[p]ublic officials, including police officers, who perform

discretionary functions are entitled to qualified immunity in a Section 1983 action as long as

their conduct does not violate clearly established federal rights of which a reasonable

person would have known." Barnes v. Meijer Dept. Store, 12th Dist. Butler No. CA2003-

09-246, 2004-Ohio-1716, ¶ 35, citing Cook v. Cincinnati, 103 Ohio App.3d 80, 85 (1st

Dist.1995), citing Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727 (1982). "The test is

one of 'objective reasonableness' that requires a 'reasonably competent public official [to]

know the law governing his [or her] conduct.'" Morrison v. Horseshoe Casino, 8th Dist.

Cuyahoga No. 108644, 2020-Ohio-4131, ¶ 26, quoting Harlow at 818.

       {¶ 22} Qualified immunity gives ample room for mistaken judgments and protects "all

but the plainly incompetent or those who knowingly violate the law." Malley v. Briggs, 475

U.S. 335, 341, 106 S.Ct. 1092 (1986). This could happen under circumstances where the

public official is confronted with particularly egregious facts indicating a clear constitutional

violation had occurred. See, e.g., Taylor v. Riojas, ___ U.S. ___, 141 S.Ct. 52, 54 (2020)

(officers were not entitled to qualified immunity where any reasonable officer should have

realized petitioner's conditions of confinement offended the constitution given their

"particularly egregious" nature). But, even then, "the ultimate burden is on the plaintiff to

show that a defendant is not entitled to qualified immunity." Pisoni v. McCord, 5th Dist.

Stark No. 2017CA00111, 2018-Ohio-64, ¶ 45. Therefore, if the plaintiff fails to demonstrate

that either (1) a constitutional right was violated or (2) that the right was clearly established,

                                               -7-
                                                                   Clermont CA2020-09-054

the plaintiff has failed to carry his or her burden. Summerville v. Forest Park, 195 Ohio

App.3d 13, 2011-Ohio-3457, ¶ 18 (1st Dist.), citing Chappell v. Cleveland, 585 F.3d 901,

907 (6th Cir.2009).

       {¶ 23} "The question of whether a defendant is entitled to an absolute or qualified

immunity from liability under 42 U.S.C. 1983 is a question of law and, therefore, we may

address it on appeal de novo." Haas v. Stryker, 6th Dist. Williams No. WM-12-004, 2013-

Ohio-2476, ¶ 17, citing Mitchell v. Forsyth, 472 U.S. 511, 528, fn. 9, 105 S.Ct. 2806 (1985);

and Adams v. Hanson, 656 F.3d 397, 401 (6th Cir.2011). "[D]e novo review means that

this court uses the same standard the trial court should have used."              Nationwide

Agribusiness Ins. Co. v. Heidler, 12th Dist. Clinton Nos. CA2018-06-003, CA2018-07-004,

CA2018-09-012, and CA2018-09-015, 2019-Ohio-4311, ¶ 71. That means, at least in the

context of a Civ.R. 12(B)(6) motion to dismiss, this court "must independently review the

complaint to determine whether dismissal is appropriate."          Boyd v. Archdiocese of

Cincinnati, 2d Dist. Montgomery No. 25950, 2015-Ohio-1394, ¶ 13, quoting Ament v.

Reassure Am. Life Ins. Co., 180 Ohio App.3d 440, 2009-Ohio-36, ¶ 60 (8th Dist.).

       {¶ 24} In Town of Castle Rock v. Gonzalez, 545 U.S. 748, 125 S.Ct. 2796 (2005),

the United States Supreme Court determined that "a person possesses no constitutionally-

protected property right in the enforcement of a restraining order" where the decision to

enforce the order is discretionary rather than a mandate on the police to act. Calvey v. Vill.

of Walton Hills, 6th Cir. No. 20-3139, 2021 U.S. App. LEXIS 1366, *9 (Jan. 19, 2021), citing

id. at 768. As the United States Supreme Court explained, this is because "a benefit is not

a protected entitlement if government officials may grant or deny it in their discretion."

Castle Rock at 756, citing Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 462-

463, 109 S.Ct. 1904 (1989). The United States Sixth Circuit Court of Appeals has similarly

held that "'a party cannot possess a property interest in the receipt of a benefit when the

                                             -8-
                                                                               Clermont CA2020-09-054

state's decision to award or withhold the benefit is wholly discretionary.'"                       CT Ohio

Portsmouth, LLC v. Ohio Dept. of Medicaid, 10th Dist. Franklin No. 19AP-588, 2020-Ohio-

5091, ¶ 37, quoting Med Corp., Inc. v. Lima, 296 F.3d 404, 409 (6th Cir.2002). The person

must, instead, "'have a legitimate claim of entitlement to it.'" Cleveland Constr., Inc. v.

Cincinnati, 118 Ohio St.3d 283, 2008-Ohio-2337, ¶ 6, quoting Bd. of Regents of State

Colleges v. Roth, 408 U.S. 564, 569-570, 92 S.Ct. 2701 (1972). We find the same holds

true with respect to whether a violation of the UTZR has occurred.

        {¶ 25} Despite the Gordons' claims, there is nothing in the UTZR that mandates

Wright, as the Director of the Union Township Planning and Zoning Department, to cite Mt.

Carmel Farms with a violation of the UTZR simply because the Gordons asked him to do

so.2 The Gordons, therefore, have no constitutionally protected property interest in the

"benefit" of Wright citing Mt. Carmel Farms with a violation of the UTZR for how Mt. Carmel

Farms uses its own property. See, e.g., Nemeth v. Hancock, N.D.NY No. 3:10-CV-1161,

2011 U.S. Dist. LEXIS 1563, *13 (Jan. 7, 2011) ("Plaintiffs have no constitutionally protected

property interest in the 'benefit' of a Zoning Code violation being issued by the [Village of

Hancock] against the Kuehns' use of their property").                      Such a decision is instead

discretionary on the part of Wright. The UTZR in fact specifically states that it is Wright, not

the Gordons, who enforces, interprets, and determines the existence of any violations of

the UTZR.

        {¶ 26} In light of the foregoing, because the Gordons have no constitutionally

protected property interest in the enforcement of the UTZR against Mt. Carmel Farms, we

find merit to Wright's arguments advanced herein. That is to say, we find merit to Wright's


2. The Gordons referenced the UTZR in their complaint, thereby permitting this court to consider the UTZR
when reviewing the trial court's decision at issue in this case. See, e.g., Alderton v. Armco, Inc., 12th Dist.
Butler No. CA84-07-076, 1985 Ohio App. LEXIS 6158, *2 (Feb. 19, 1985) (trial court did not err in considering
a manual when ruling on a Civ.R. 12[B][6] motion to dismiss even though "the manual [was] not specifically
incorporated by reference into the complaint, any fair reading of the complaint must incorporate the manual").
                                                     -9-
                                                                        Clermont CA2020-09-054

arguments alleging that he is entitled to the benefit of qualified immunity against the

Gordons' claims brought against him pursuant to 42 U.S.C. 1983. This is due, at least in

part, to the fact that "'there is no due process right in enforcing a law against another

person.'" Schubert v. Rye, 775 F.Supp.2d 689, 707 (S.D.N.Y.2011), quoting Schwasnick

v. Fields, E.D.N.Y. No. 08-CV-4759, 2010 U.S. Dist. LEXIS 65958, *16 (June 30, 2010).

Therefore, because Wright is entitled to the benefit of qualified immunity against the

Gordons' claims brought against him pursuant to 42 U.S.C. 1983, the first assignment of

error is sustained.

       {¶ 27} Assignment of Error No. 2:

       {¶ 28} WHETHER THE TRIAL COURT ERRED IN DENYING UNION TOWNSHIP'S

MOTION TO DISMISS.

       {¶ 29} In the second assignment of error, Union Township argues the trial court also

erred by denying its Civ.R. 12(B)(6) motion to dismiss the Gordons' claims brought against

it pursuant to 42 U.S.C. 1983. Again, we agree.

       {¶ 30} "A municipality can be found liable under section 1983 only where the

municipality itself causes the constitutional violation at issue, as respondeat superior or

vicarious liability will not attach under section 1983." Bachtel v. Jackson, 10th Dist. Franklin

No. 08AP-714, 2009-Ohio-1554, ¶ 17, citing Monell v. New York City Dept. of Social

Services, 436 U.S. 658, 694-695, 98 S.Ct. 2018 (1978). That is to say, [s]uch liability will

attach to a municipality only if the municipality itself has inflicted a constitutionally significant

injury by executing a policy or custom." Bellecourt v. Cleveland, 104 Ohio St.3d 439, 2004-

Ohio-6551, ¶ 4. Therefore, in an action brought against a township under 42 U.S.C. 1983,

like the Gordons' in this case, a township is subject to liability only if the constitutional

deprivation alleged by the plaintiff is attributable to some township custom or policy.

McCaffery v. St. Joseph Mercy Hosp., E.D.Mich. No. 99-70795, 2000 U.S. Dist. LEXIS

                                                - 10 -
                                                                   Clermont CA2020-09-054

13001, *24-25 (Aug. 15, 2000) ("the Township is subject to liability only if the constitutional

deprivation alleged by Plaintiff is attributable to some Township custom or policy").

       {¶ 31} To that end, in order to hold Union Township liable under 42 U.S.C. 1983, the

Gordons would have to prove that an "official custom or policy" of Union Township caused

a violation of their constitutional rights. Perkins v. Clayton Twp., E.D.Mich. No. 2:08-cv-

14033, 2009 U.S. Dist. LEXIS 98674, *12 (Oct. 23, 2009) ("[t]o hold the Township liable

under Section 1983, a plaintiff must prove that an official custom or policy caused the

violation of her constitutional rights"). The Gordons would also have to prove a "'direct

causal link'" between that policy or custom and the alleged constitutional violation for Union

Township to be held liable under 42 U.S.C. 1983. Meekins v. Oberlin, 8th Dist. Cuyahoga

No. 107636, 2019-Ohio-2825, ¶ 51, quoting Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct.

1197 (1989); Bickerstaff v. Lucarelli, 830 F.3d 388, 401-402 (6th Cir.2016) (plaintiff must

allege facts showing both the existence of an official custom or policy and "a direct causal

link" between the custom or policy and the alleged constitutional violation to properly raise

a municipal liability claim under 42 U.S.C. 1983)

       {¶ 32} In this case, the Gordons did not identify any Union Township policy or custom

within their complaint attributable to a constitutional deprivation for which they may have

suffered. The Gordons also did not allege any direct causal link between any policy or

custom of Union Township and the purported constitutional deprivation for which they seek

relief. The Gordons instead alleged one single incident where they claimed Wright did not

"carry out [his] mandated official duties to enforce the [UTZR]" against Mt. Carmel Farms.

These conclusory allegations are insufficient to state a viable claim against Union

Township. To hold otherwise would result in Union Township being held liable under a

respondeat superior standard, a theory of liability that is not actionable in claims brought

under 42 U.S.C. 1983. See Arrington-Bey v. Bedford Hts., 858 F.3d 988, 994 (6th Cir.2017)

                                             - 11 -
                                                                   Clermont CA2020-09-054

("[m]unicipalities are not vicariously liable in § 1983 actions merely because they employ

someone who has committed a constitutional violation"); see also Gregory v. Shelby Cty.,

220 F.3d 433, 441 (6th Cir.2000) ("[f]or liability to attach, there must be execution of a

government's policy or custom which results in a constitutional tort").

       {¶ 33} Simply stated, where a claim brought against a township pursuant to 42

U.S.C. 1983 "is based solely on respondeat superior, it will be dismissed." (Emphasis sic.)

Keeley v. Croft, 7th Dist. Belmont No. 17 BE 0016, 2017-Ohio-9386, ¶ 21. Such is the case

here. See, e.g., Bramel v. Smith Twp. Police Dept., N.D.Ohio No. 4:12CV1334, 2012 U.S.

Dist. LEXIS 178671, *16 (Dec. 18, 2012) (dismissing claims brought against a township

under 42 U.S.C. 1983 where "none of the allegations in the complaint demonstrate that any

alleged wrongdoing or injury occurred as a result of a policy or custom implemented or

endorsed by [the township]").     Therefore, because the Gordons' claim against Union

Township is based solely on a theory of respondeat superior, a theory of liability that is not

actionable in claims brought against a township pursuant to 42 U.S.C. 1983, the trial court

also erred by denying Union Township's Civ.R. 12(B)(6) motion to dismiss the Gordons'

claims brought against it pursuant to 42 U.S.C. 1983. Accordingly, finding merit to the

arguments raised by Union Township herein, the second assignment of error is also

sustained.)

       {¶ 34} Judgment reversed and judgment is hereby entered in favor of appellants on

their Civ R. 12(B)(6) motion to dismiss.


       PIPER, P.J., and BYRNE, J., concur.




                                            - 12 -